DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 3,201,007 S. T. Transeau (‘Transeau hereafter),
U.S. 2007/0151995 Faber et al. (‘Faber hereafter), App 10/586297
U.S. 4,231,495 Arvid Lund (‘Lund hereafter), Filed 02/23/1978
U.S. 2014/0044495 Timm Kirchhoff (‘Kirchhoff hereafter), App 13/940480
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 11 are currently being examined. 
No Claims have been withdrawn.
No Claims have been canceled.
Claims 3, 5, 6, 9, 10, 11 are allowed or objected to for allowable subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 recites the limitation "concentric with the anchor holes" in ln 2, should be "concentric with anchor holes.”
Claim 4 recites the limitation "to the anchor and through holes,” in ln 4, should be "to the anchor and the through holes.”
Claim 10 recites the limitation "the distance of the axis of the conical recess,” in ln 1, should be "a distance of the axis of the conical recess.”
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 3,201,007 S. T. Transeau (‘Transeau hereafter).

Regarding Claim[s] 1, ‘Transeau discloses all the claim limitations including: A system to fasten a seal (‘Transeau, Figs 1, 4, 5 & 9, #59 (nylon sealing tips), Figs 17 – 19, #73  (steel tip)) to a rotor blade (‘Transeau, Figs 4 & 5, #41 (rotor blade), #41’ (rotor blade)) of a rotary feeder (‘Transeau, Figs 1 – 3, 8 & 18) of loose material (“loose material” is not defined in the specification, and is only in the claims. However, Examiner shall examine “loose material” to be according to Applicant’s Spec 10/06/2021, Para 0010 to be abrasion-resistant material or nonabrasive material, ‘Transeau, Col. 2, ln 33 – 36, feeder mechanism with improved inlet and outlet throat construction for more uniform flow of material into and out of the feeder mechanism), 
the system comprising: 
a sealing edge (‘Transeau, Figs 5 & 17, near #45 & #45’ corner) formed on the seal secured to the rotor blade (‘Transeau, Figs 5 & 17, shows #45 & #45’ are formed by an assembly on blade), 
the sealing edge arranged above a top edge of the rotor blade (‘Transeau, Figs 5 & 17); 
a groove formed below a top edge and formed in a wall of the rotor blade that is substantially parallel with an axis of a rotor (‘Transeau, Fig 5, shows groove on #41 near #61, #45 & #59, Fig 4, shows detail location, Figs 17 – 19, shows a groove near #77 on #41’, groove shown to be parallel to shaft #34, and axis of rotor); 
an installation unit formed of a supporting strip (‘Transeau, Figs 1, 4, 5, 9, 17 – 19, #57 & #73 (steel tips)) and a seal (‘Transeau, Figs 1, 4, 5 & 9, #59 (nylon sealing tips)) and attached by a locating strip by fastening screws (‘Transeau, #55 (outer ends/ locating strip) shows #56 (bolt holes), Fig 9 shows bolt holes as threaded, and therefor requiring a fastening screw); and 
the supporting strip (‘Transeau, #57) removingly secured in the groove (‘Transeau, Figs 4 & 5), 
the supporting strip (‘Transeau, #57) having a first contact surface having a shape that substantially matches with a shape of the groove and a having a second contact surface directly in contact with a contact surface of the seal (‘Transeau, Fig 5), 
wherein the seal and the supporting strip form a rigid unit with the rotor blade fixed with at least one securing screw (‘Transeau, bolts #46 & #79), and 
wherein on each side of the groove, there is formed at least one anchor hole in the rotor blade (‘Transeau, Fig 5), 
which is adapted to the at least one securing screw (‘Transeau, Fig 5). 

Regarding Claim[s] 4, ‘Transeau discloses all the claim limitations including: supporting strip (‘Transeau, Figs 1, 4, 5 & 9, #57 (steel tips)) comprises through holes which are concentric with the anchor holes (‘Transeau, Fig 15, #83) in the rotor blade (‘Transeau, Fig 17, #78) when the supporting strip is fully inserted into the groove, and 
wherein the seal comprises through holes in a similar arrangement to the anchor and through holes (‘Transeau, Figs 5, 9, 14, 15, #78). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 3,201,007 S. T. Transeau (‘Transeau hereafter), and in view of U.S. 2007/0151995 Faber et al. (‘Faber hereafter), App 10/586297

		Regarding Claim[s] 2, ‘Transeau discloses all the claim limitations except: seal is a hard seal of abrasion-resistant material. 
However, ‘Faber teaches: Abst, metallically hard gap seals, Para 0007 tear resistant metallic so-called hard web seals which which assure particularly in connection with the most varied and even abrasive secondary fuels advantageously very high working lives of the components subject to wear and tear. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Transeau with a metallic hard web seal as taught by ‘Faber in order to provide a very high working lives of the components subject to wear and tear (‘Faber, Para 0007).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 3,201,007 S. T. Transeau (‘Transeau hereafter), and in view of U.S. 4,231,495 Arvid Lund (‘Lund hereafter).

Regarding Claim[s] 7, ‘Transeau discloses all the claim limitations except: supporting strip comprises threaded holes for the fastening screws and the seal comprises through holes with a conical recess having a similar conicity as the conical beveled heads of the fastening screws, and wherein the length of the fastening screws is less than a total thickness of the seal and the supporting strip. 
However, ‘Lund does teach: Fig 2, near #36 and #38, flat head conical counter sunk screws. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Transeau with flat head conical counter sunk screws as taught by ‘Lund in order to provide a smooth surface inside the rotary feeder. A smooth surface would be desirable since the material would have less of an area to gather. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 3,201,007 S. T. Transeau (‘Transeau hereafter), and in view of U.S. 2014/0044495 Timm Kirchhoff (‘Kirchhoff hereafter).

Regarding Claim[s] 8, ‘Transeau discloses all the claim limitations except: seal is formed by a hard seal and provided with a nose whose bearing surface rests against a tangential surface formed on the supporting strip with respect to an axis of the rotor. 
		However, ‘Kirchhoff, Fig 1, Para 0039, #5 (rotor blades), #6 (sealing lips), #4 (rotating cellular wheel), Para 0042 sealing lips #6 can be of a harder material than the sealing surfaces)
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Transeau with a hard seal as taught by ‘Kirchhoff in order to provide a seal material that would not wear easily. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 3 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "wherein the groove has a concave cross section or a dovetail shape or a two-tiered dovetail shape.”
The closest prior art is as cited above (‘Transeau and ‘Brown).  ‘Transeau does not teach the a concave, dovetail, or a two tiered dovetail shape for the groove.  
‘Brown, Fig 2, #61 blades shows a dovetail shape near connection to blades, however cannot modify ‘Transeau. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 5 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "wherein a normal bottom surface adjoins the oblique bottom surface at least up to an area beneath the anchor holes, wherein above the anchor holes there is formed an oblique top surface with opposite inclination to that of the oblique bottom surface, and
wherein the oblique top surface is adjoined at an acute angle by a normal top surface, which is substantially parallel to the normal bottom surface.”
The closest prior art is as cited above (‘Transeau and ‘Brown).   ‘Transeau and ‘Brown do not teach an oblique top or bottom surface, nor does it teach where the oblique top surfaces is joined at an acute angle by the normal top surface. Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 6. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claims 9 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 9 & 10 with the limitations of claim 8 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "a distance of an axis of the conical recess from the bearing surface is less than a distance of the axis of the through hole from a tangential surface by a first eccentricity amounting to 5 to 15% of a diameter of the at least one securing screw, and the distance of the axis of the conical recess from the bearing surface is less than the distance of the axis of the threaded hole from the tangential surface by a second eccentricity amounting to 5 to 15% of the diameter of the fastening screws.”
The closest prior art is as cited above (‘Transeau and ‘Lund).  ‘Transeau does not teach any conical or counter sink recesses.  'Lund can modify ‘Transeau to teach a conical/ counter sunk fastener.  It would be obvious to allow clearance for the counter sunk screw head to be below the surface and would be obvious to install head of a fastener.  However, to modify ‘Lund that modifies ‘Transeau, would not be obvious.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 11 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein " the seal is a soft seal of nonabrasive material, against which a locating strip is pressed in the direction of the rotor blade.”
The closest prior art is as cited above (‘Transeau and ‘Faber).  ‘Transeau teaches a soft seal, but does not teach the soft seal of nonabrasive material against a locating strip that is pressed in the direction of the rotor blade. ‘Faber does not teach pressing nor a soft seal. Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
06/13/2022